DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 16-22 and 24-35 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 and 8-18 of prior U.S. Patent No. 11199299. This is a statutory double patenting rejection.
	The claims of the instant application correspond to the claims of US Patent No. 11199299 as follows:
Instant application
US Patent No. 11199299
16
1
17
2
18
3
19
4
20
1
21
5
22
6
24
8
25
9
26
10
27
11
28
12
29
13
30
14
31
15
32
16
33
17
34
18
35
13


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17, 19, 29-30, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2009/0154156) in view of Opolka (US 2005/0207170).
Regarding claim 16, Lo teaches a lighting system comprising first, second, and third conductive wires arranged side-by-side (Fig. 18, 30 & 32 & 33; Paragraph [0118]), a power supply (Paragraph [0072]), a plurality of light emitting diodes mounted and electrically connected to the first and second conductive wires, the plurality of LEDs arranged in series with a first of the plurality of LEDs being positioned closet to the power supply and a last of the plurality of LEDs being positioned furthest from the power supply (Fig. 18, 202; Paragraph [0118-0120]), the first conductive wire extending from the first to the last of the plurality of LEDs, and the third conductive wire extending from the last of the plurality of LEDs to the power supply (Fig. 18, 30 & 32 & 33; Paragraph [0118-0120]). Lo fails to teach wherein the conductors are connected to a power supply through a USB plug.
In the same field of endeavor, Opolka teaches wherein an electrical plug for an LED lamp comprises a USB plug in order to make a portable lamp that can be connected to a battery power source (Paragraph [0016], Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Lo to have the conductors, including the second and third conductive wires, of the LED lighting device be connected to a USB plug in order to make the lamp a portable lamp that can be connected toa battery power source, as disclosed by Opolka.

Regarding claim 17, Lo further discloses wherein a transparent insulated layer extends around and encapsulates the first, second, and third conductive wires and the plurality of LEDs (Paragraph [0071]).
Regarding claim 19, Opolka further teaches wherein the USB plug is connectable to a low voltage power source (Paragraph [0006]). Motivation to combine is the same as for claim 16.

Regarding claim 29, Lo teaches a method of manufacturing a low voltage lighting system comprising providing first, second, and third conductive wires (Fig. 18, 30 & 32 & 33; Paragraph [0118]), a power supply (Paragraph [0072]), a plurality of light emitting diodes (Fig. 18, 202; Paragraph [0118- 0120]), a transparent insulated material (Paragraph [0071]), and a power supply (Paragraph [0072)), arranging the first, second, and third conductive wires side-by-side (Fig. 18, 30 & 32 & 33), electrically connecting the power supply to the second and third conductive wires (Paragraph [0072)), electrically connecting the LEDs to the first and second conductive wires, the plurality of LEDs arranged in series with a first of the plurality of LEDs being positioned closet to the power supply and a last of the plurality of LEDs being positioned furthest from the power supply (Fig. 18, 202; Paragraph [0118-0120]), the first conductive wire extending from the first to the last of the plurality of LEDs, and the third conductive wire extending from the last of the plurality of LEDs to the power supply (Fig. 18, 30 & 32 & 33; Paragraph [0118-0120)). Lo fails to teach wherein the conductors are connected to a power supply through a plug.
In the same field of endeavor, Opolka teaches wherein an electrical plug for an LED lamp comprises a USB plug in order to make a portable lamp that can be connected to a battery power source (Paragraph [0016], Abstract).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Lo to have the conductors, including the second and third conductive wires, of the LED lighting device be connected to a USB plug in order to make the lamp a portable lamp that can be connected toa battery power source, as disclosed by Opolka.

Regarding claim 30, Lo further discloses arranging an insulative material between the first, second, and third conductive wires (Paragraph [0071)).
Regarding claim 32, Lo teaches forming an encapsulating protective layer around the first, second, and third conductive wires and the plurality of LEDs from the transparent insulated material (Paragraph [0071]), but is silent as to the specific method of forming the insulated encapsulating layer. However, one of ordinary skill in the art would have reasonably contemplated forming the transparent encapsulating material through extrusion since extrusion is well known in the art of plastic shaping and forming and in order to easily manufacturing the device. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Lo and Opolka to have the transparent encapsulating material formed through extrusion since extrusion is well known in the art of plastic shaping and forming and in order to easily manufacturing the device.
Regarding claim 33, Lo further discloses wherein electrically connecting the plurality of LEDs to the first and second conductive wires includes soldering the plurality of LEDs to each of the first and second conductive wires (Paragraph [0081]).
Regarding claim 34, Lo further discloses wherein forming a protective layer around the first, second, and third conductive wires and the plurality of LEDs from the transparent insulated material, and forming the protective layer includes encapsulating the first, second, and third conductive wires and the plurality of LEDs with the transparent insulated material.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879